RESOLUCIÓN
El 8 de octubre de 2005 este Tribunal emitió la Resolu-ción Núm. EC-2005-2, mediante la cual reactivó el Comité Asesor Permanente de Reglas de Procedimiento Criminal, adscrito al Secretariado de la Conferencia Judicial, con la encomienda de evaluar las Reglás de Procedimiento Crimi*69nal a la luz de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003, según enmendada, 4 L.P.R.A. see. 24 et seq.
Con el propósito de ampliar la composición de dicho co-mité, se designa al Hon. Hiram Sánchez Martínez como miembro.

Esta designación tendrá efectividad inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo